DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Cochran on 7/25/2022.
The application has been amended as follows:
1. (Currently Amended) A medical scan viewing system, comprising:  5a network interface; a processing system that includes a processor; and a memory device that stores executable instructions that, when executed by the processing system, configure the processor to perform operations comprising: receiving, via the network interface, a first medical scan and a second medical scan 10from a medical picture archive system, the first medical scan associated with a first unique patient ID and a first scan date and the second medical scan associated with the first unique patient ID and a second scan date that is more recent than the first scan date, wherein the first medical scan includes a first plurality of image slices, and wherein the second medical scan includes a second plurality of image slices;  15identifying, via first input received via an interactive user interface, locations of a plurality of anatomical landmarks in the first medical scan; identifying, via second input received via the interactive user interface, corresponding locations of the plurality of anatomical landmarks in the second medical scan;  20co-registering the first medical scan with the second medical scan based on the locations of the plurality of anatomical landmarks in the first medical scan with the corresponding locations of the plurality of anatomical landmarks in the second medical scan; presenting for display, via the interactive user interface, abnormality change measurement data of the first medical scan with 25the second medical scan, wherein the first medical scan and the second medical scan are synchronously presented based on the co-registeringuser, via the interactive user interface, to identify a location of a second anatomical landmark of the plurality of anatomical landmarks in the first medical scan; and receiving, via the interactive user interface, the second input indicating the location of the second anatomical landmark in the first medical scan, wherein the location of the first anatomical landmark is in a fixed position in an X-Y plane of the first medical scan.


13. (Currently Amended) A method, comprising: receiving, via a network interface, a first medical scan and a second medical scan from a medical picture archive system, the first medical scan associated with a first unique patient ID and a first scan date and the second medical scan associated with the first unique patient ID and a second scan date that is more recent than the first scan date, wherein the first medical scan includes a first plurality of image slices, and wherein the second medical scan includes a second plurality of image slices; identifying, via first input received via an interactive user interface, locations of a plurality of anatomical landmarks in the first medical scan; identifying, via second input received via the interactive user interface, corresponding locations of the plurality of anatomical landmarks in the second medical scan; co-registering the first medical scan with the second medical scan based on the locations of the plurality of anatomical landmarks in the first medical scan with the corresponding locations of the plurality of anatomical landmarks in the second medical scan; presenting for display, via the interactive user interface, abnormality change measurement data of the first medical scan with the second medical scan, wherein the first medical scan and the second medical scan are synchronously presented based on the co-registering.

Claim 3 line 1 please delete “The medical scan viewing system of claim 2”, and add “The medical scan viewing system of claim 1”.
Claim 5 line 1 please delete “The medical scan viewing system of claim 2”, and add “The medical scan viewing system of claim 1”.
Claim 8 line 1 please delete “The medical scan viewing system of claim 7”, and add “The medical scan viewing system of claim 1”.
Claim 15 line 1 please delete “The method of claim 14”, and add “The method of claim 13”.
Claim 16 line 1 please delete “The method of claim 14”, and add “The method of claim 13”.
Claim 17 line 1 please delete “The method of claim 14”, and add “The method of claim 13”.
Claim 20 line 1 please delete “The method of claim 19”, and add “The method of claim 13”.
Please cancel claims 2, 7, 14, and 19.
 
Allowable Subject Matter
Claims 1, 3- 6, 8- 13, 15- 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”the location of the first anatomical landmark is in a fixed position in an X-Y plane of the first medical scan.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10140421 (IDS) discloses “A medical scan annotator system is operable to select a medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface, and annotation data is received from the first client device and the second client device in response. Annotation similarity data is generated by comparing the first annotation data to the second annotation data, and consensus annotation data is generated based on the first annotation data and the second annotation data in response to the annotation similarity data indicating that the difference between the first annotation data and the second annotation data compares favorably to an annotation discrepancy threshold. The consensus annotation data is mapped to the medical scan in a medical scan database”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov